Title: To Thomas Jefferson from Bernard Peyton, 25 June 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
25 June 1821
I am without a Blank for the renewal of your note of $2,250, due at the United States Bank tomorrow; & will be compelled to put in my own in its sted, to avoid a protest.In order to obviate this difficulty in future, would you be willing to trust me with a power of Atty to sign for you in the several Banks here, according to the enclosed form, & which is almost universally practised by those who live at a distance, & have business of this sort to transact, in order to avoid the inconvenience of an omission, & the risk of transmitting & preserving blanks.  I only mention this for your sake, & hope you will not adopt it if you have the slightest scruples, as at any rate, (either in holding blanks or signing by atty,) the responsibility & risk I am exposed to, is about equal, & one I feel very sensibly. I already have a power of Atty from Jefferson, for the U. States & Farmers Banks, which are duely filed there—With great respect Sir Your Mo: Obd:Bernard PeytonP.S. The enclosed power must be acknowledged before a magistrate, & two witnesses to your signature besideN.B. Your Wine from Marblehead is this moment to hand, & shall be forwarded by the first trusty Boat—B. P.